Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 1 of 46 PageID 246




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION


 LORRAINE & LEO KUBINSKI, as co-
 Personal Representatives to the ESTATE OF
 RICHARD PAUL KUBINSKI, on behalf of                     CASE NO.: 3:21-cv-34-HES-MCR
 the Estate and individually,

        Plaintiffs,

 v.

 JOSEPH EDWARDS, in his official capacity
 as Warden of the Florida Department of
 Corrections Lake Butler Reception and
 Medical Center, RODNEY PRINCE, in his
 individual and official capacities as Warden of
 the Volusia County Branch Jail and Volusia
 County Correctional Facility, MARK
 FLOWERS in his individual and official
 capacity as Corrections Director of the Volusia
 County Correctional Facility, MICHAEL
 CHITWOOD, in his official capacity as
 Volusia County Sheriff, ARMOR
 CORRECTIONAL HEALTH SERVICES,
 INC., a Florida corporation, FLORIDA
 DEPARTMENT OF CORRECTIONS, an
 agency of the State of Florida, VOLUSIA
 COUNTY DIVISION OF CORRECTIONS, an
 agency of the County of Volusia, LAKE
 BUTLER RECEPTION AND MEDICAL
 CENTER, VOLUSIA COUNTY BRANCH
 JAIL, VOLUSIA COUNTY
 CORRECTIONAL FACILITY, JOHN DOES
 #1-10, and JOHN DOES #11-20, in their
 individual capacities,

        Defendants.


               SECOND AMENDED COMPLAINT WITH JURY DEMAND

       Plaintiffs, LORRAINE KUBINSKI and LEO KUBINSKI, individuals residing at 18 Curry

Court, City of Palm Coast, County of Flagler, State of Florida, as co-Personal Representatives to

                                               1
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 2 of 46 PageID 247




the ESTATE OF RICHARD PAUL KUBINSKI, their son, on behalf of the Estate and individually

(hereinafter collectively, the “Plaintiffs”), by way of Complaint against the Defendants, JOSEPH

EDWARDS, in his official capacity as Warden of the Florida Department of Corrections Lake

Butler Reception and Medical Center, RODNEY PRINCE, in his individual and official capacities

as Warden of the Volusia County Branch Jail and Volusia County Correctional Facility, MARK

FLOWERS in his individual and official capacity as Corrections Director of the Volusia County

Correctional Facility, MICHAEL CHITWOOD, in is official capacity as Volusia County Sheriff,

ARMOR CORRECTIONAL HEALTH SERVICES, INC., a Florida corporation, FLORIDA

DEPARTMENT OF CORRECTIONS, an agency of the State of Florida, VOLUSIA COUNTY

DIVISION OF CORRECTIONS, an agency of the County of Volusia, LAKE BUTLER

RECEPTION AND MEDICAL CENTER, VOLUSIA COUNTY BRANCH JAIL, VOLUSIA

COUNTY CORRECTIONAL FACILITY, JOHN DOES #1-10, and JOHN DOES #11-20, in their

individual capacities (hereinafter collectively, the “Defendants”), by and through their undersigned

counsel, do hereby state as follows:

                                        INTRODUCTION

        1.      This is an action for compensatory and punitive damages alleging that the

Defendants, contrary to the Eighth and Fourteenth Amendments to the United States Constitution,

knowingly, willfully, and with deliberate indifference refused to properly treat, give aid, or ensure

medical care was given to Richard Paul Kubinski, who later died due to what should have been a

treatable illness.

        2.      Richard Paul Kubinski (hereinafter, “Richard”), a 51-year-old male, suffering from

Zollinger-Ellison Syndrome and its related sequelae, died in the custody of the Florida Department

of Corrections (hereinafter, “FDOC”) on November 3, 2018, while an inmate in the FDOC’s Lake



                                                 2
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 3 of 46 PageID 248




Butler Reception and Medical Center (hereinafter, “RMC”) state prison, located at 8183 SW 152nd

Loop, in Lake Butler, Florida.

       3.      Prior to Richard’s incarceration in RMC prison and following his initial arrest on

October 9, 2017, he was held in the Volusia County Branch Jail (hereinafter, “VCBJ”), located at

1300 Red John Drive, in Daytona Beach, Florida, and operated by the Volusia County Division of

Corrections (hereinafter, “VCDOC”).

       4.      Per Richard’s “Certification of Death,” attached hereto as Exhibit “A”, the cause

of Richard’s death was listed as, “complications of septic shock,” and “abdominal abscess,”

secondary to the significant contributing conditions of “Zollinger-Ellison Syndrome” and

“recurrent gastrointestinal hemorrhage”.

       5.      The Defendants had actual, constructive, or imputed knowledge of Richard’s

gastrointestinal medical condition, yet on multiple occasions, the Defendants ignored the obvious

fact that Richard was in severe gastrointestinal distress and knowingly and willfully acted with

extreme negligence, and deliberate indifference by refusing to provide him with the medical care

he so urgently needed, and this was the direct and/or proximate cause of Richard’s death.

       6.      Consequently, Richard’s untimely death on November 3, 2018 was a direct result

of the deliberate indifference of the Defendants to his medical needs.

                                           PARTIES

                                            Plaintiffs

       7.      Plaintiffs, Lorraine Kubinski and Leo Kubinski, are the parents of the decedent,

Richard Paul Kubinski, who, at the time of his death, intestate, on November 3, 2018, was

unmarried and had sired no children.




                                                3
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 4 of 46 PageID 249




         8.       Lorraine and Leo Kubinski were both named as co-Personal Representatives of the

Estate of Richard Paul Kubinski, and as such are able to maintain this suit 1. See, Composite

Exhibit “B”.

                                                    Defendants

         9.       At all times material to this action, Richard was an inmate in the custody of the

Volusia County Sheriff’s Office (hereinafter, “VCSO”), Volusia County Correctional Facility

(hereinafter, “VCCF”), VCBJ, FDOC, or the VCDOC. Richard was last housed at the Reception

and Medical Center in Lake Butler, Florida, a state prison operated by the FDOC, as well as the

Volusia County Branch Jail in Daytona Beach, Florida, a county jail operated by the VCDOC.

         10.      Defendant Joseph Edwards (“Edwards”), at all times material to this action, was

employed by the FDOC as the warden of the FDOC’s RMC state prison. At all times material to

this action, Edwards was responsible for the administration, management, control, monitoring, and

day-to-day functioning of the RMC. These responsibilities include, inter alia, providing for the

custody, feeding, housing, rehabilitation, discipline, and medical care of the inmates in his charge.

Defendant Edwards is sued in his official capacity.

         11.      Defendant Rodney Prince (hereinafter, “Prince”), at all times material to this action,

was employed by the VCDOC as the warden of the VCBJ and the VCCF. At all times material to




1
 Notably, although this occurred after the filing of the initial Complaint, Florida law allows for relation back to the
date of filing:

                  The Court went on to find that where the letters of administration are issued after the
                  expiration of the statute of limitations, an amended complaint correcting the allegations of
                  the complaint with respect to plaintiff's capacity to sue will relate back to the date of the
                  filing of the complaint and the action will be deemed commenced within the time limited
                  by statute.

Bermudez v. Florida Power & Light Co., 433 So. 2d 565, 566 (Fla. 3d DCA 1983) (citing Griffin v. Workman, 73 So.
2d 844, 847 (Fla. 1954)); see also, Markland v. Insys Therapeutics, Inc., 270 F. Supp. 3d 1318, 1324 (M.D. Fla. 2017),
aff'd, 758 Fed. Appx. 777 (11th Cir. 2018).

                                                           4
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 5 of 46 PageID 250




this action, Prince was responsible for the administration, management, control, monitoring, and

day-to-day functioning of the VCBJ. These responsibilities include, inter alia, providing for the

custody, feeding, housing, rehabilitation, discipline, and medical care of the inmates in his charge.

Defendant Prince is sued in his individual and official capacity.

        12.       Defendant Mark Flowers (hereinafter, “Flowers”), at all times material to this

action, was employed by the VCDOC as the Corrections Director. At all times material to this

action, Flowers, in coordination with Prince and the agents and employees of the VCDOC, was

responsible for the custody, control, and care of the inmates in his charge, which includes those

housed within the VCBJ and VCCF. Defendant Flowers is sued in his individual and official

capacity.

        13.       Defendant Michael Chitwood (hereinafter, “Chitwood”), at all times material to this

action, was the Sheriff of Volusia County. At all times material to this action, Chitwood, in

coordination with VCBJ, VCCF, and VCDOC, was responsible for the custody, control, and care

of the detainees in his charge.

        14.       Defendant Armor Correctional Health Services, Inc. (hereinafter, “Armor”), a

private Florida for-profit corporation, was at all times material to this action, responsible for

providing healthcare to inmates and detainees of the VCDOC facilities, including VCBJ and

VCCF.

        15.       Defendant FDOC is a public entity of the State of Florida, subject to suit pursuant

to Florida’s Wrongful Death Act, as codified in Florida Statutes §§ 768.16–768.26, et seq.

        16.       Defendant VCDOC is a public entity of the County of Volusia, State of Florida,

subject to suit pursuant to Florida’s Wrongful Death Act, as codified in Florida Statutes §§ 768.16–

768.26, et seq.



                                                   5
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 6 of 46 PageID 251




         17.      Defendant RMC is a public entity of the State of Florida, subject to suit pursuant to

Title II of the Americans with Disabilities Act (“ADA”), and Section 504 of the Rehabilitation

Act, 29 U.S.C. § 701, et seq.

         18.      Defendant VCBJ is a public entity of the County of Volusia, State of Florida,

subject to suit pursuant to Title II of the Americans with Disabilities Act (“ADA”), and Section

504 of the Rehabilitation Act, 29 U.S.C. § 701, et seq.

         19.      Defendant VCCF is a public entity of the County of Volusia, State of Florida,

subject to suit pursuant to Title II of the Americans with Disabilities Act (“ADA”), and Section

504 of the Rehabilitation Act, 29 U.S.C. § 701, et seq.

         20.      Defendants John Does #1-10 , upon information and belief, were, at all times

material to this action, the agents and employees of the FDOC working within the RMC state

prison, including but not limited to, corrections officers, guards, and medical staff. These

Defendants are sued in their individual capacity and identified as reasonably as possible given the

records currently disclosed to the Plaintiffs, further herein.

         21.      Defendants John Does #11-20 , upon information and belief, were, at all times

material to this action, the agents and employees of the VCDOC working within the VCBJ and

VCCF, including but not limited to, corrections officers, guards, and medical staff. These

Defendants are sued in their individual capacity and identified as reasonably as possible given the

records currently disclosed to the Plaintiffs, further herein.

         22.      Plaintiffs have fully and timely complied with the notice requirements of Section

768.28 of the Florida Statutes. 2

                               Reservation to Name Additional Defendants


2
  Note: Pursuant to § 726.28(6)(d), Fla. Stat., “The statute of limitations for […] wrongful death actions is tolled for
the period of time taken by the Department of Financial Services or the appropriate agency to deny the claim.”

                                                           6
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 7 of 46 PageID 252




          23.   In addition to the entities and individuals set forth as Defendants herein, there are

likely other parties who may well be liable to Plaintiffs, but respecting whom, Plaintiffs currently

lack specific facts to permit Plaintiffs to name such person or persons and/or entity or entities as

party defendants. By not naming such persons or entities at this time, Plaintiff is not waiving its

right to amend this pleading to add such parties, should the facts warrant adding such parties.

                                   JURISDICTION & VENUE

          24.   This Court has jurisdiction over this matter under the following:

                a.     28 U.S.C. § 1331, as this is a civil action arising under the Constitution,

laws, and/or treaties of the United States;

                b.     28 U.S.C. § 1337, as this is a civil action or proceeding arising under an Act

of Congress regulating commerce and/or protecting trade and commerce against restraints and

monopolies; and,

                c.     28 U.S.C. § 1343, as this is a civil action seeking to redress the deprivation,

under color of any State law, statute, ordinance, regulation, custom and/or usage, of a right,

privilege, or immunity secured by the Constitution of the United States and/or by an Act of

Congress providing for equal rights of citizens or of all persons within the jurisdiction of the United

States.

                d.     28 U.S.C. § 1367(a), as this Court also has supplemental jurisdiction over

Plaintiff’s state law claims, specifically with respect to wrongful death claims.

          25.   Plaintiffs’ claims for relief are predicated, in part, upon 42 U.S.C. § 1983, which

authorizes actions to redress the deprivation, under color of state law, of rights, privileges, and

immunities secured by the Constitution and laws of the United States, and upon 42 U.S.C. § 1988,




                                                  7
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 8 of 46 PageID 253




which authorizes the award of attorneys’ fees and costs to prevailing plaintiffs in actions brought

pursuant to 42 U.S.C. § 1983.

        26.      Plaintiff’s claims for relief are predicated, in part, on Title II of the Americans with

Disabilities Act, 42 U.S.C. § 12101, et seq., and 42 U.S.C. § 12205, which authorizes the award

of attorneys’ fees and costs to a prevailing plaintiff action brought pursuant to Title II of the

Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.

        27.      Plaintiff’s claims for relief are predicated, in part, on Section 504 of the

Rehabilitation Act, and Section 505 of the Rehabilitation Act, 29 U.S.C. § 701, et seq., which

authorizes the award of attorneys’ fees and costs to a prevailing Plaintiff in actions brought

pursuant to Section 504 of the Rehabilitation Act.

        28.      Plaintiffs’ claims for relief are also predicated, in part, upon Florida’s Wrongful

Death Act, as codified in Florida Statutes §§ 768.16–768.26, et seq.

        29.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) and § 1391(c), as

Defendants do business in this judicial district and the events or omissions giving rise to the claims

occurred in this judicial district.

                FACTUAL ALLEGATIONS APPLICABLE TO ALL COUNTS

                       Richard’s History of Mental Illness & His Initial Arrest

        30.      Richard had a longstanding history of mental illness, having been diagnosed with

bipolar disorder and schizophrenia when he was approximately 20 years old.

        31.      The American Psychiatric Association (hereinafter, “APA”) defines bipolar

disorders as, “[B]rain disorders that cause changes in a person’s mood, energy and ability to

function.” 3 The APA further explains that, “[p]eople with bipolar disorders have extreme and


3
 The American Psychiatric Association, “What Are Bipolar Disorders?” Online. https://www.psychiatry.org/patients-
families/bipolar-disorders/what-are-bipolar-disorders

                                                       8
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 9 of 46 PageID 254




intense emotional states that occur at distinct times, called mood episodes. These mood episodes

are categorized as manic, hypomanic or depressive.” 4

        32.      In defining the hallmarks of a manic episode, the APA goes on to say that, “A manic

episode is a period of at least one week when a person is very high spirited or irritable in an extreme

way…” 5

        33.      Additionally, the APA defines schizophrenia as, “[a] chronic brain disorder that

affects less than one percent of the U.S. population. When schizophrenia is active, symptoms can

include delusions, hallucinations, disorganized speech, trouble with thinking and lack of

motivation.” 6

        34.      Further, the APA explains that, “[n]ot taking medications as prescribed, the use of

alcohol or illicit drugs, and stressful situations tend to increase these symptoms.” 7

        35.      On October 9, 2017, upon information and belief, Richard was not on the

psychotropic medication he had been prescribed to treat his bipolar disorder and schizophrenia.

        36.      Consequently, on October 9, 2017, Richard was arrested for aggravated assault

(Volusia Case No. 2017 103051 CFDL) and placed in the Volusia County Branch Jail.

        37.      In total, Richard was incarcerated at the VCBJ from October 9, 2017 to May 8,

2018, whereupon he was transferred to the FDOC’s RMC state prison.

        38.      Because of the lack of complete records from all of the facilities mentioned, some

of the records will have to be supplemented through discovery, and the complete identities and

specific actions of specific people will be described in more detail.




4
  Id.
5
  Id.
6
  The American Psychiatric Association, “What is Schizophrenia?” Online.
https://www.psychiatry.org/patients-families/schizophrenia/what-is-schizophrenia
7
  Id.

                                                        9
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 10 of 46 PageID 255




                    Richard’s Initial Health Decline at Volusia County Branch Jail

            39.    Richard’s time at the VCBJ was fraught with medical emergencies and numerous

 intermittent hospitalizations.

            40.    On November 27, 2017, Plaintiff Lorraine Kubinski emailed Prince because she

 was concerned about him. Prince personally responded by email, stating:

                   I can tell you he is doing well. He will be afforded the opportunity to use
                   the phone to call you. Our health professionals will address his medical
                   needs.

            See, Exhibit “F”, p. 1.

            41.    On December 27, 2017, Plaintiffs Lorraine and Leo Kubinski emailed Prince again,

 stating:

                   We received a phone call yesterday from our son Richard P. Kubinski
                   Tuesday the 26th. and he is telling us that he is NOT receiving his
                   medication for bi polar, lithium, or has not seen a doctor about the pain he
                   is in. Knowing our son and speaking with him on the phone we can tell he
                   is not on his medication. Richard also told us he has a mass on his lung,
                   always hungry and lost a lot of weight and in a lot of pain. Please advise.

            Ex. “F”, p.2.

            42.    Prince responded simply with, “Our medical professionals will follow up with this

 thanks.” Ex. “F”, p.3.

            43.    Armor provides the medical services for VCBJ.

            44.    Mere days later, on December 31, 2017, Richard was found in his cell in severe

 gastrointestinal distress and “bleeding”. See, Exhibit “C”, p.5.

            45.    In a narrative account from the Volusia County EMS responders who transported

 Richard to Halifax Health Medical Center of Daytona Beach (hereinafter generally, “EMS

 responders”), Richard stated that he had, “general abdominal pain, bright red blood in his stool

 and bilateral leg numbness and pain, all for the last three days.” Ex. “C”, p.2.

                                                   10
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 11 of 46 PageID 256




          46.      The EMS responders also stated that they found him in his jail cell, “with coffee

 ground emesis on [the] floor.” Ex. “C”, p. 5.

          47.      “Coffee ground emesis is vomiting associated with upper GI bleeding.” Harris-

 Steinhoff v. Astrue, 07-3143-CV-S-REL-SSA, 2008 WL 2789251, at *4, n. 6 (W.D. Mo. July 17,

 2008).

          48.      The EMS responders further noted that Richard “occasionally has outbursts of

 obvious pain”, which he claimed, “has been constant since surgery” that had occurred

 approximately “2 weeks ago” 8 and has been having “coffee ground emesis since surgery and dark

 tar like diarrhea since surgery”. Ex. “C”, p. 5.

          49.      John Does (11-15) refer herein to: (a) the specific guards who were aware of

 Richard’s open and obvious distress, caused by his clearly severe, life-threatening gastrointestinal

 issues, which was both communicated to these guards and prison officials and was also visibly

 apparent by the bloody vomit that was on the floor of his cell; and (b) the specific guards who

 facilitated his malnutrition by failing to properly ensure that he was receiving and ingesting a

 proper amount of food necessary to avoid severe malnutrition while in their care. These John Doe

 defendants will be easily identified once discovery yields complete and accurate records from the

 Defendants. 9

          50.      Per the EMS responders’ report, the only thing he had been given for this issue by

 VCBJ was Ibuprofen.




 8
   Notably, there is no record of where this surgery was performed or who performed it, in any of Richard’s jail records
 that have been provided to the Plaintiff.
 9
   The Eleventh Circuit has recognized a limited exception to the fictitious defendants rule when the plaintiff's
 description of the relevant defendant is sufficiently specific as to be put the defendants on notice as to who is being
 referenced. Richardson v. Johnson, 598 F.3d 734, 738 (11th Cir. 2010). Given that the Defendants have access to
 records that identify these fictitious defendants, and that these records have not been made available to the Plaintiffs,
 the Plaintiffs argue that this meets the threshold identified in Richardson.

                                                           11
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 12 of 46 PageID 257




        51.     John Does (16-20) refer herein to the specific employees of either the VCBJ or its

 contractors who: (a) determined that Richard’s clearly severe, life-threatening gastrointestinal

 issues did not require intervention apart from prescribing Ibuprofen, which is known to exacerbate

 gastrointestinal ulcers and other issues; and (b) the specific employees who facilitated his

 malnutrition by failing to properly ensure that he was receiving and ingesting a proper amount of

 food necessary to avoid severe malnutrition while in their care. These John Doe defendants will

 be easily identified once discovery yields complete and accurate records from the Defendants.

        52.     However, it is well accepted in the medical community that Ibuprofen and other

 NSAID medications should not be administered to people with “coffee-ground looking vomit”, as

 that indicates, “possible gastrointestinal bleeding, for which Ibuprofen is contraindicated” and can

 exacerbate the bleeding. Thornhill for Estate of Berry v. Aylor, 3:15CV00024, 2017 WL 4685986,

 at *6 (W.D. Va. Oct. 18, 2017); see also, Fitzgerald v. Greer, 324 Fed. Appx. 510, 515 (7th Cir.

 2009) (“What might have been a closer question is whether Drs. Kaplan and Lemke should have

 been treating Fitzgerald with Ibuprofen, a drug that can aggravate gastrointestinal problems, if he

 was suffering from stomach ulcers.”).

        53.     Given that Richard had apparently been previously hospitalized for such

 gastrointestinal bleeding only a few months prior, there is simply no excuse for VCBJ to be giving

 him Ibuprofen.

        54.     Finally, the EMS responders stated that he “[spit] up a small amount of dark coffee

 ground emesis enroute”. Ex. “C”, p. 5.

        55.     On January 22, 2018, Plaintiffs Leo and Lorraine Kubinski again communicated

 their concerns to Prince, who responded simply that, “I will disseminate your concern to our

 medical & mental health professionals.” Ex. “F”, p.3.



                                                 12
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 13 of 46 PageID 258




         56.     On February 12, 2018, Plaintiffs Leo and Lorraine Kubinski contacted Flowers and

 Prince, stating that:

                 We are very concerned about your medical facility at the jail and our sons’
                 care and report written by the National Center on Institutions and
                 Alternatives. As per our phone call about Richard being in the hospital for
                 three weeks and almost died. He was returned back to the jail without us
                 knowing what was going on and we found out yesterday from Richard that
                 he still has the tubes in his stomach. He has not been sent back to the doctor
                 to check on any infection or when the tubes will be removed.

                 Yesterday I called the medical dept. and Mr. Rodney Prince in regards to
                 the above and got their voice mail. And as of today, Fev. 9, 2018 they have
                 not returned my calls.

                 Richard signed the waivers for us to be able to get the information. Please
                 advise.

         See, Exhibit “G”, pp.2-3.

         57.     On February 12, 2018, Plaintiffs Leo and Lorraine Kubinski again contacted

 Flowers, Mark Miller with Armor, and Public Defender Kurey, stating:

                 I have been trying to get in touch with the medical facility at the jail and
                 Mr. Prince and the only I get is the voice mail and no return calls. The reason
                 for my calls was to find out the health condition of Richard and I just found
                 out last week that Richard has tubes inserted in him from the time he was in
                 the hospital for three weeks after he had been incarcerated already. I was
                 informed that he almost died. Richard told me at this time no doctor has
                 followed up to see when the tubes were going to be removed and he may
                 also have an infection and nobody seems to care.

                 Can you please find out what the name of the hospital he was at so I can
                 follow up on who did the surgery and why there hasn’t been a follow up.

                 I am so afraid after reading the newspaper, how many law suits there is
                 against the medical department at the jail. In reading the report from NAMI
                 I am scared he may die at the jail.

         Ex. “G”, pp.1-2.

         58.     The next time EMS responders were dispatched to VCBJ to transport Richard

 occurred just three months later, on April 11, 2018, wherein they recorded that Richard had had

                                                   13
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 14 of 46 PageID 259




 “coffee ground emesis” for at least a week, and sharp epigastric pain at a level of 8 out of 10. See,

 Exhibit “D”, p.2.

        Richard’s Treatment at the FDOC’s RMC and Memorial Hospital of Jacksonville

         59.      On May 8, 2018, Richard was transferred to the FDOC’s RMC state prison.

         60.      On May 11, 2018, FDOC records show that Dr. Ramon Bassa, Chief Medical

 Officer of RMC, stated:

                  Incidental Note: Not authorized for Gastro consult at this time. PCP must
                  reevaluate patient and determine if he is presenting active gastro intestinal
                  symptoms A) abdominal pain, B) nausea, C) vomits, D) rectal bleeding
                  (hematochezia, melena) ECT.

         See, Exhibit “J”, p. 13 (emphasis added) 10.

         61.      On May 14, 2018, Plaintiffs Leo and Lorraine Kubinski contacted Randall L. Polk,

 Assistant Warden of RMC (hereinafter, “Polk”), stating:

                  When we saw [Richard’s] recent photo on your web site we were shocked
                  and couldn’t believe what we were seeing in his health and big loss in
                  weight. And now since the serious operation he had on his stomach he
                  hasn’t been in good health.

         See, Exhibit “H”, pp.1-2.

         62.      On May 14, 2018, Polk replied, stating that:

                  Inmate Kubinski is currently assigned to our medical unit. He is receiving
                  care for his medical concerns. We are a medical facility and have a full time
                  contingent of medical staff to include Doctors, Surgeons and Specialty
                  Physicians. I am not authorized to have access to or share individual medical
                  information but I can assure you that he receiving care for his medical
                  issues and will not leave our facility if additional care is necessary.

         Ex. “H”, p.3 (emphasis added).




 10
    Notably, many of the RMC’s medical records are hand-written in difficult-to-decipher cursive and are essentially
 illegible.

                                                         14
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 15 of 46 PageID 260




        63.      Just three days later, on May 17, 2018, he was admitted to Memorial Hospital of

 Jacksonville.

        64.      On June 21, 2018, Jim O’Callaghan, PA, on behalf of attending physician Dr.

 Hernan R. Chang, described Richard as, “an emaciated cachetic appearing” man, who “likely has

 had malnutrition for quite some time, but time period is unknown.” See, Exhibit “E” (hereinafter,

 the “O’Callaghan Report”), p. 1.

        65.      The O’Callaghan Report also notes that Richard had:

                 a history of a bleeding perforated gastric ulcer approximately 6 months ago
                 w/ subsequent treatment that included gastric surgery at another facility,
                 that has led to an eventual intra-abdominal gastric fistula formation,
                 followed by the development of an intra-abdominal abscess.

        Ex. “E”, p. 1.

        66.      The O’Callaghan Report continues, stating that:

                 [Richard] was found to have severe, potential life-threatening medical
                 abnormalities that included gastrojejunostomy type anastomosis leak with
                 the development of increased abscess formation that was subsequently
                 drained by IR this hospitalization.

        Ex. “E”, p. 1 (emphasis added).

        67.      Furthermore:

                 [Richard] has such severe protein calorie malnutrition at time of
                 presentation, open surgical intervention would likely lead to significant
                 wound dehiscence based on opinion noted with chart note review. During
                 this time as well, palliative Care has been involved in this gentleman’s care
                 considering his poor prognosis since presentation, and the family has
                 requested a full CRT for Mr. Kubinski.

        Ex. “E”, p. 1 (emphasis added).

        68.      In addition, Dr. Renato Blanco stated that:

                 Palliative Care has been involved in this patient’s care since 05/29/2018
                 considering this patient’s presentation with a very severe debilitated state
                 with poor wound healing ability, severe malnutrition, and life-

                                                  15
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 16 of 46 PageID 261




               threatening issues that includes the intra-abdominal abscess, bleeding
               gastric ulcer with prior perforation at presentation. […] It appears that at
               the time of this patient’s incarceration, the patient may likely have had the
               significant medical issues prior to this.

        Ex. “E”, p. 9 (emphasis added).

        69.    On August 13, 2018, after 57 days at Jacksonville Memorial Hospital, Richard

 returned to RMC. See, Exhibit “I”, p.1.

        70.    On September 30, 2018, Plaintiffs Leo and Lorraine Kubinski were able to visit

 Richard at RMC but were “disturbed” at the care that they witnessed. See, Exhibit “I”, p. 6.

        71.    Specifically, they communicated the following to Glenda Webb, who works for

 Centurion Health of Florida, which apparently is a contractor that provides medical care to FDOC

 inmates:

               It started with when they brought Richard in to the hallway in front of the
               Supervisors office, they wheeled him in roughly and Richard was yelling
               he was in pain because they kept bumping his bed into things and it was
               hurting him. Also, while we were there he kept saying he was in pain and
               started throwing up mucus. He told us he can’t keep food or medicine down.
               I got very concerned and got very vocal with what was going on because he
               threw up bile all over himself and the nurses did nothing while they walked
               pass us as we were asking for something for him to throw up in and clean
               up the mess, the Supervisor did say he was trying to make himself throw up
               and didn’t even stop to see all the mucus. He as putting his fingers in his
               mouth to bring up the remaining mucus that was caught in his throat.

               Witnesses to this [fiasco], the Supervisor herself, forgot her name, a Guard
               standing around was Mr. Flynn and Lt. Colon and another younger guard,
               didn’t get his name and finally Nurse Ford came in and the only thing she
               wanted to know if we had authorization to see his medical records. We said
               yes, and then they ran around for the next hour looking for the authorization
               with the Supervisor.

               Richard said he wasn’t getting his pain medication and when he got his
               Lithium and other medication he wasn’t able to keep it down

        Ex. “I”, p. 6.




                                                16
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 17 of 46 PageID 262




         72.     John Does (1-10) refer herein to the specific employees of either the VCBJ or its

 contractors who were involved in the denial of reasonable care to Richard as described in Exhibit

 “I”, such as the “Supervisor”, the guards who refused to adequately care for Richard, even though

 he was in such poor health that he would die a few weeks later, “Mr. Flynn”, “Lt. Colon”, and

 “Nurse Ford”. These John Doe defendants will be easily identified once discovery yields complete

 and accurate records from the Defendants.

         73.     On November 3, 2018, Richard died at Memorial Hospital Jacksonville, and the

 cause of Richard’s death was listed as, “complications of septic shock,” and “abdominal abscess,”

 secondary to the significant contributing conditions of “Zollinger-Ellison Syndrome” and

 “recurrent gastrointestinal hemorrhage”. Ex. “A”.

                                             COUNT I

                        U.S. CONSTITUTION - EIGHTH AMENDMENT

                        DELIBERATE INDIFFERENCE TO RICHARD
                        PAUL KUBINSKI’S SERIOUS MEDICAL NEEDS
                        by Edwards, Prince, and Flowers. (Monell)

         74.     Plaintiffs repeat and reallege paragraphs 1 through 73 of this Complaint as if fully

 set forth at length.

         75.     Defendants Edwards, Prince, and Flowers’s official and unofficial policies and

 customs encouraged, caused, allowed, and/or enabled Defendants Armor and John Does #1-10 to

 violate Richard Paul Kubinski’s right not to be subjected to cruel and unusual punishment as

 secured to him under the Eighth Amendment to the Constitution of the United States of America.

 See, Monell v. Department of Social Services, 436 U.S. 658 (1978).

         76.     These violations were of a type and character as to which any reasonable person

 would be aware.



                                                  17
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 18 of 46 PageID 263




         77.      Defendants Edwards, Prince, and Flowers have not disciplined Defendants Armor

 and John Does #1-10 for their violations of Richard Paul Kubinski’s constitutional rights and

 therefore has implicitly approved, ratified, or adopted, Armor and John Does #1-10’s

 unconstitutional actions, yet Defendants Edwards, Prince, and Flowers are responsible for

 Defendants Armor and John Does #1-10’s supervision, training, and discipline through its policy-

 making powers and personnel decisions.

         78.      The risk of harm in failing to properly treat Richard Paul Kubinski was objectively

 serious, and Defendants Edwards, Prince, Flowers, Armor and John Does #1-10 consciously knew

 of but disregarded that serious risk of harm.

         79.      Specifically, Defendants Prince and Flowers were personally notified of the serious

 risk of harm by the Plaintiffs, but they disregarded those risks and failed to act.

         80.      Defendants Edwards and Armor had constructive knowledge of Richard’s health

 issues and failed to act.

         81.      Defendants Edwards, Prince, Flowers, Armor and John Does #1-10 further

 operated to violate Richard Paul Kubinski’s civil rights as protected by The Civil Rights Act, 42

 U.S.C. § 1983.

         82.      Defendants Edwards, Prince, Flowers, Armor and John Does #1-10 have practiced

 a policy of violating individual civil rights in violation of 42 U.S.C. § 1983.

         83.      These deprivations under color of state law are actionable under and may be

 redressed by 42 U.S.C. § 1983.

         84.      Qualified immunity does not apply, as it is well-settled that deliberate indifference

 to serious medical needs of prisoners is an Eighth Amendment violation:

                  An inmate must rely on prison authorities to treat his medical needs; if the
                  authorities fail to do so, those needs will not be met. In the worst cases, such

                                                    18
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 19 of 46 PageID 264




                 a failure may actually produce physical “torture or a lingering death,”, the
                 evils of most immediate concern to the drafters of the [Eighth] Amendment.
                 In less serious cases, denial of medical care may result in pain and suffering
                 which no one suggests would serve any penological purpose. The infliction
                 of such unnecessary suffering is inconsistent with contemporary standards
                 of decency as manifested in modern legislation codifying the common-law
                 view that “(i)t is but just that the public be required to care for the prisoner,
                 who cannot by reason of the deprivation of his liberty, care for himself.”
                 We therefore conclude that deliberate indifference to serious medical needs
                 of prisoners constitutes the “unnecessary and wanton infliction of pain,”,
                 proscribed by the Eighth Amendment.

         Estelle v. Gamble, 429 U.S. 97, 103–04 (1976) (quoting Gregg v. Georgia, 428

 U.S. 153, 173 (1976) (joint opinion of Stewart, Powell, and Stevens, JJ.)) (internal citations

 omitted).

         85.     As part of FDOC and VCDOC’s policies and procedures, Defendants Armor and

 John Does #1-10 were trained to carry out their duties in conjunction with the foregoing course of

 conduct either explicitly or implicitly.

         86.     As a direct and proximate result of the unlawful conduct of Defendants Edwards,

 Prince, Flowers, Armor and John Does #1-10’s, as aforesaid, Richard Paul Kubinski was deprived

 of his civil rights and ultimately, his life.

         87.     The aforesaid acts of Defendants Edwards, Prince, Flowers, Armor and John Does

 #1-10 were performed knowingly, intentionally, and maliciously, and/or were performed in a

 reckless manner with callous and deliberate indifference to the health, safety, and civil rights of

 Richard Paul Kubinski, by reason of which the Plaintiffs are entitled to an award of punitive

 damages.

         WHEREFORE, on this, Count I, as a result of Defendants Edwards, Prince, Flowers,

 Armor’s violations of the Eighth Amendment to the U.S. Constitution, which caused the tragic and

 untimely death of Richard Paul Kubinski, Plaintiffs, Lorraine and Leo Kubinski, as co-Personal



                                                    19
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 20 of 46 PageID 265




 Representatives to the Estate of Richard Paul Kubinski, their son, on behalf of the Estate and

 individually, have sustained the following damages, and therefore seek same from Defendants

 Edwards, Prince, Flowers, and Armor:

        A. The Estate of Richard Paul Kubinski has sustained the following damages:

               1. Funeral and burial expenses incurred as a result of the death of Richard Paul

                   Kubinski that have become a charge against his Estate or that were paid on his

                   behalf (See, § 768.21(5));

               2. Loss of prospective net Estate accumulations (See, § 768.21(6)(a)); and

               3. Loss of earnings of Richard Paul Kubinski from the date of his death (See, §

                   768.21(6)(a)).

        B.     Lorraine Kubinski, as the mother of Richard Paul Kubinski, has sustained the

               following damages:

               1. Loss of support and services of her son (See, § 768.21(1));

               2. Mental pain and suffering from the date of Richard’s death and continuing for

                   the remainder of her life (See, § 768.21(4)).

        C.     Leo Kubinski, as the father of Richard Paul Kubinski, has sustained the following

               damages:

               1. Loss of support and services of his son (See, § 768.21(1));

               2. Mental pain and suffering from the date of Richard’s death and continuing for

                   the remainder of his life (See, § 768.21(4)).

        D.     The Estate of Richard Paul Kubinski and Lorraine & Leo Kubinski have also

               sustained hedonic damages based on the decedent’s loss of enjoyment of life.




                                                20
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 21 of 46 PageID 266




         In sum, Plaintiffs respectfully request that this Court award Plaintiffs the aforementioned

 damages, any and all other compensatory and hedonic damages suffered by Plaintiffs, and punitive

 damages; declare the actions of Defendants Edwards, Prince, and Flowers complained herein to

 be in violation of 42 U.S.C. § 1983, and therefore also award Plaintiffs’ attorneys’ fees and costs

 in this action pursuant to 42 U.S.C. § 1988; and grant such other and further relief as this Court

 deems just and equitable.

                                             COUNT II

                        U.S. CONST. - FOURTEENTH AMENDMENT

                        DELIBERATE INDIFFERENCE TO RICHARD
                        PAUL KUBINSKI’S SERIOUS MEDICAL NEEDS
                        by Chitwood. (Monell)

         88.     Plaintiffs repeat and reallege paragraphs 1 through 73 of this Complaint as if fully

 set forth at length.

         89.     Defendant Chitwood’s official and unofficial policies and customs encouraged,

 caused, allowed, and/or enabled John Does #11-20 to violate Richard Paul Kubinski’s right not to

 be subjected to cruel and unusual punishment as secured to him under the Fourteenth Amendment

 to the Constitution of the United States of America. See, Monell v. Department of Social Services,

 436 U.S. 658 (1978).

         90.     The Fourteenth Amendment Due Process Clause governs pretrial detainees, but

 “the standards under the Fourteenth Amendment are identical to those under the Eighth.” Goebert

 v. Lee County, 510 F.3d 1312, 1326 (11th Cir. 2007).

         91.     These violations were of a type and character as to which any reasonable person

 would be aware.




                                                  21
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 22 of 46 PageID 267




         92.      Defendant Chitwood has not disciplined Defendants John Does #11-20 for their

 violations of Richard Paul Kubinski’s constitutional rights and therefore has implicitly approved,

 ratified, or adopted, John Does #11-20’s unconstitutional actions, yet Defendant Chitwood is

 responsible for Defendant John Does #11-20’s supervision, training, and discipline through its

 policy-making powers and personnel decisions.

         93.      The risk of harm in failing to properly treat Richard Paul Kubinski was objectively

 serious, and Defendants Chitwood and John Does #11-20 consciously knew of but disregarded

 that serious risk of harm.

         94.      Defendant Chitwood had constructive knowledge of Richard’s health issues and

 failed to act.

         95.      Defendants Chitwood and John Does #11-20’s actions further operated to violate

 Richard Paul Kubinski’s civil rights as protected by The Civil Rights Act, 42 U.S.C. § 1983.

         96.      Defendants Chitwood and John Does #11-20 have practiced a policy of violating

 individual civil rights in violation of 42 U.S.C. § 1983.

         97.      These deprivations under color of state law are actionable under and may be

 redressed by 42 U.S.C. § 1983.

         98.      Qualified immunity does not apply, as it is well-settled that deliberate indifference

 to serious medical needs of prisoners is an Eighth Amendment violation:

                  An inmate must rely on prison authorities to treat his medical needs; if the
                  authorities fail to do so, those needs will not be met. In the worst cases, such
                  a failure may actually produce physical “torture or a lingering death,”, the
                  evils of most immediate concern to the drafters of the [Eighth] Amendment.
                  In less serious cases, denial of medical care may result in pain and suffering
                  which no one suggests would serve any penological purpose. The infliction
                  of such unnecessary suffering is inconsistent with contemporary standards
                  of decency as manifested in modern legislation codifying the common-law
                  view that “(i)t is but just that the public be required to care for the prisoner,
                  who cannot by reason of the deprivation of his liberty, care for himself.”

                                                     22
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 23 of 46 PageID 268




                 We therefore conclude that deliberate indifference to serious medical needs
                 of prisoners constitutes the “unnecessary and wanton infliction of pain,”,
                 proscribed by the Eighth Amendment.

         Estelle v. Gamble, 429 U.S. 97, 103–04 (1976) (quoting Gregg v. Georgia, 428

 U.S. 153, 173 (1976) (joint opinion of Stewart, Powell, and Stevens, JJ.)) (internal citations

 omitted).

         99.     As part of FDOC and VCDOC’s policies and procedures, Defendants John Does

 #11-20 were trained to carry out their duties in conjunction with the foregoing course of conduct

 either explicitly or implicitly.

         100.    As a direct and proximate result of the unlawful conduct of Defendants Chitwood

 and John Does #11-20, as aforesaid, Richard Paul Kubinski was deprived of his civil rights and

 ultimately, his life.

         101.    The aforesaid acts of Defendants Chitwood and John Does #11-20 were performed

 knowingly, intentionally, and maliciously, and/or were performed in a reckless manner with

 callous and deliberate indifference to the health, safety, and civil rights of Richard Paul Kubinski,

 by reason of which the Plaintiffs are entitled to an award of punitive damages.

         WHEREFORE, on this, Count II, as a result of Defendant Chitwood’s violations of the

 Fourteenth Amendment to the U.S. Constitution, which caused the tragic and untimely death of

 Richard Paul Kubinski, Plaintiffs, Lorraine and Leo Kubinski, as co-Personal Representatives to

 the Estate of Richard Paul Kubinski, their son, on behalf of the Estate and individually, have

 sustained the following damages, and therefore seek same from Defendant Chitwood:

         A. The Estate of Richard Paul Kubinski has sustained the following damages:




                                                  23
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 24 of 46 PageID 269




                1. Funeral and burial expenses incurred as a result of the death of Richard Paul

                    Kubinski that have become a charge against his Estate or that were paid on his

                    behalf (See, § 768.21(5));

                2. Loss of prospective net Estate accumulations (See, § 768.21(6)(a)); and

                3. Loss of earnings of Richard Paul Kubinski from the date of his death (See, §

                    768.21(6)(a)).

        B.      Lorraine Kubinski, as the mother of Richard Paul Kubinski, has sustained the

                following damages:

                1. Loss of support and services of her son (See, § 768.21(1));

                2. Mental pain and suffering from the date of Richard’s death and continuing for

                    the remainder of her life (See, § 768.21(4)).

        C.      Leo Kubinski, as the father of Richard Paul Kubinski, has sustained the following

                damages:

                1. Loss of support and services of his son (See, § 768.21(1));

                2. Mental pain and suffering from the date of Richard’s death and continuing for

                    the remainder of his life (See, § 768.21(4)).

        D.      The Estate of Richard Paul Kubinski and Lorraine & Leo Kubinski have also

                sustained hedonic damages based on the decedent’s loss of enjoyment of life.

        In sum, Plaintiffs respectfully request that this Court award Plaintiffs the aforementioned

 damages, any and all other compensatory and hedonic damages suffered by Plaintiffs, and punitive

 damages; declare the actions of Defendant Chitwood complained herein to be in violation of 42

 U.S.C. § 1983, and therefore also award Plaintiffs’ attorneys’ fees and costs in this action pursuant

 to 42 U.S.C. § 1988; and grant such other and further relief as this Court deems just and equitable.



                                                  24
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 25 of 46 PageID 270




                                              COUNT III

                         U.S. CONSTITUTION - EIGHTH AMENDMENT

                         DELIBERATE INDIFFERENCE TO RICHARD
                         PAUL KUBINSKI’S SERIOUS MEDICAL NEEDS
                         by Armor and John Does #1-10.

         102.    Plaintiffs repeat and reallege paragraphs 1 through 73 of this Complaint as if fully

 set forth at length.

         103.    Defendants Armor and John Does #1-10 violated Richard Paul Kubinski’s right not

 to be subjected to cruel and unusual punishment as secured to him under the Eighth Amendment

 to the Constitution of the United States of America.

         104.    These violations were of a type and character as to which any reasonable person

 would be aware.

         105.    The risk of harm in failing to properly treat Richard Paul Kubinski was objectively

 serious, and Defendants Armor and John Does #1-10 consciously knew of but disregarded that

 serious risk of harm.

         106.    Defendants Armor and John Does #1-10 further operated to violate Richard Paul

 Kubinski’s civil rights as protected by The Civil Rights Act, 42 U.S.C. § 1983.

         107.    These deprivations under color of state law are actionable under and may be

 redressed by 42 U.S.C. § 1983.

         108.    Qualified immunity does not apply, as it is well-settled that deliberate indifference

 to serious medical needs of prisoners is an Eighth Amendment violation:

                 An inmate must rely on prison authorities to treat his medical needs; if the
                 authorities fail to do so, those needs will not be met. In the worst cases, such
                 a failure may actually produce physical “torture or a lingering death,”, the
                 evils of most immediate concern to the drafters of the [Eighth] Amendment.
                 In less serious cases, denial of medical care may result in pain and suffering
                 which no one suggests would serve any penological purpose. The infliction

                                                   25
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 26 of 46 PageID 271




                 of such unnecessary suffering is inconsistent with contemporary standards
                 of decency as manifested in modern legislation codifying the common-law
                 view that “(i)t is but just that the public be required to care for the prisoner,
                 who cannot by reason of the deprivation of his liberty, care for himself.”
                 We therefore conclude that deliberate indifference to serious medical needs
                 of prisoners constitutes the “unnecessary and wanton infliction of pain,”,
                 proscribed by the Eighth Amendment.

         Estelle v. Gamble, 429 U.S. 97, 103–04 (1976) (quoting Gregg v. Georgia, 428 U.S. 153,

 173 (1976) (joint opinion of Stewart, Powell, and Stevens, JJ.)) (internal citations omitted).

         109.    As a direct and proximate result of the unlawful conduct of Defendants Armor and

 John Does #1-10’s, as aforesaid, Richard Paul Kubinski was deprived of his civil rights and

 ultimately, his life.

         110.    The aforesaid acts of Defendants Armor and John Does #1-10 were performed

 knowingly, intentionally, and maliciously, and/or were performed in a reckless manner with

 callous and deliberate indifference to the health, safety, and civil rights of Richard Paul Kubinski,

 by reason of which the Plaintiffs are entitled to an award of punitive damages.

         WHEREFORE, on this, Count III, as a result of Defendants Armor and John Does #1-10’s

 violations of the Eighth Amendment to the U.S. Constitution, which caused the tragic and untimely

 death of Richard Paul Kubinski, Plaintiffs, Lorraine and Leo Kubinski, as co-Personal

 Representatives to the Estate of Richard Paul Kubinski, their son, on behalf of the Estate and

 individually, have sustained the following damages, and therefore seek same from Defendants

 Armor and John Does #1-10:

         A. The Estate of Richard Paul Kubinski has sustained the following damages:

                 1. Funeral and burial expenses incurred as a result of the death of Richard Paul

                     Kubinski that have become a charge against his Estate or that were paid on his

                     behalf (See, § 768.21(5));



                                                    26
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 27 of 46 PageID 272




                2. Loss of prospective net Estate accumulations (See, § 768.21(6)(a)); and

                3. Loss of earnings of Richard Paul Kubinski from the date of his death (See, §

                       768.21(6)(a)).

        B.      Lorraine Kubinski, as the mother of Richard Paul Kubinski, has sustained the

                following damages:

                1. Loss of support and services of her son (See, § 768.21(1));

                2. Mental pain and suffering from the date of Richard’s death and continuing for

                       the remainder of her life (See, § 768.21(4)).

        C.      Leo Kubinski, as the father of Richard Paul Kubinski, has sustained the following

                damages:

                1. Loss of support and services of his son (See, § 768.21(1));

                2. Mental pain and suffering from the date of Richard’s death and continuing for

                       the remainder of his life (See, § 768.21(4)).

        D.      The Estate of Richard Paul Kubinski and Lorraine & Leo Kubinski have also

                sustained hedonic damages based on the decedent’s loss of enjoyment of life.

        In sum, Plaintiffs respectfully request that this Court award Plaintiffs the aforementioned

 damages, any and all other compensatory and hedonic damages suffered by Plaintiffs, and punitive

 damages; declare the actions of Defendants Armor and John Does #1-10 complained herein to be

 in violation of 42 U.S.C. § 1983, and therefore also award Plaintiffs’ attorneys’ fees and costs in

 this action pursuant to 42 U.S.C. § 1988; and grant such other and further relief as this Court deems

 just and equitable.

                                               COUNT IV

                         U.S. CONST. - FOURTEENTH AMENDMENT



                                                    27
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 28 of 46 PageID 273




                        DELIBERATE INDIFFERENCE TO RICHARD
                        PAUL KUBINSKI’S SERIOUS MEDICAL NEEDS
                        by John Does #11-20

         111.    Plaintiffs repeat and reallege paragraphs 1 through 73 of this Complaint as if fully

 set forth at length.

         112.    Defendants John Does #11-20 violated Richard Paul Kubinski’s right not to be

 subjected to cruel and unusual punishment as secured to him under the Eighth Amendment to the

 Constitution of the United States of America.

         113.    The Fourteenth Amendment Due Process Clause governs pretrial detainees, but

 “the standards under the Fourteenth Amendment are identical to those under the Eighth.” Goebert

 v. Lee County, 510 F.3d 1312, 1326 (11th Cir. 2007).

         114.    These violations were of a type and character as to which any reasonable person

 would be aware.

         115.    The risk of harm in failing to properly treat Richard Paul Kubinski was objectively

 serious, and Defendants Chitwood and John Does #11-20 consciously knew of but disregarded

 that serious risk of harm.

         116.    Defendants John Does #11-20’s actions further operated to violate Richard Paul

 Kubinski’s civil rights as protected by The Civil Rights Act, 42 U.S.C. § 1983.

         117.    Defendants Chitwood and John Does #11-20 have practiced a policy of violating

 individual civil rights in violation of 42 U.S.C. § 1983.

         118.    These deprivations under color of state law are actionable under and may be

 redressed by 42 U.S.C. § 1983.

         119.    Qualified immunity does not apply, as it is well-settled that deliberate indifference

 to serious medical needs of prisoners is an Eighth Amendment violation:



                                                  28
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 29 of 46 PageID 274




                 An inmate must rely on prison authorities to treat his medical needs; if the
                 authorities fail to do so, those needs will not be met. In the worst cases, such
                 a failure may actually produce physical “torture or a lingering death,”, the
                 evils of most immediate concern to the drafters of the [Eighth] Amendment.
                 In less serious cases, denial of medical care may result in pain and suffering
                 which no one suggests would serve any penological purpose. The infliction
                 of such unnecessary suffering is inconsistent with contemporary standards
                 of decency as manifested in modern legislation codifying the common-law
                 view that “(i)t is but just that the public be required to care for the prisoner,
                 who cannot by reason of the deprivation of his liberty, care for himself.”
                 We therefore conclude that deliberate indifference to serious medical needs
                 of prisoners constitutes the “unnecessary and wanton infliction of pain,”,
                 proscribed by the Eighth Amendment.

         Estelle v. Gamble, 429 U.S. 97, 103–04 (1976) (quoting Gregg v. Georgia, 428 U.S. 153,

 173 (1976) (joint opinion of Stewart, Powell, and Stevens, JJ.)) (internal citations omitted).

         120.    As part of FDOC and VCDOC’s policies and procedures, Defendants John Does

 #11-20 were trained to carry out their duties in conjunction with the foregoing course of conduct

 either explicitly or implicitly.

         121.    As a direct and proximate result of the unlawful conduct of Defendants John Does

 #11-20, as aforesaid, Richard Paul Kubinski was deprived of his civil rights and ultimately, his

 life.

         122.    The aforesaid acts of Defendants John Does #11-20 were performed knowingly,

 intentionally, and maliciously, and/or were performed in a reckless manner with callous and

 deliberate indifference to the health, safety, and civil rights of Richard Paul Kubinski, by reason

 of which the Plaintiffs are entitled to an award of punitive damages.

         WHEREFORE, on this, Count IV, as a result of Defendants John Does #11-20 violations

 of the Fourteenth Amendment to the U.S. Constitution, which caused the tragic and untimely death

 of Richard Paul Kubinski, Plaintiffs, Lorraine and Leo Kubinski, as co-Personal Representatives

 to the Estate of Richard Paul Kubinski, their son, on behalf of the Estate and individually, have



                                                    29
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 30 of 46 PageID 275




 sustained the following damages, and therefore seek same from Defendants Armor and John Does

 #11-20:

        A. The Estate of Richard Paul Kubinski has sustained the following damages:

               1. Funeral and burial expenses incurred as a result of the death of Richard Paul

                   Kubinski that have become a charge against his Estate or that were paid on his

                   behalf (See, § 768.21(5));

               2. Loss of prospective net Estate accumulations (See, § 768.21(6)(a)); and

               3. Loss of earnings of Richard Paul Kubinski from the date of his death (See, §

                   768.21(6)(a)).

        B.     Lorraine Kubinski, as the mother of Richard Paul Kubinski, has sustained the

               following damages:

               1. Loss of support and services of her son (See, § 768.21(1));

               2. Mental pain and suffering from the date of Richard’s death and continuing for

                   the remainder of her life (See, § 768.21(4)).

        C.     Leo Kubinski, as the father of Richard Paul Kubinski, has sustained the following

               damages:

               1. Loss of support and services of his son (See, § 768.21(1));

               2. Mental pain and suffering from the date of Richard’s death and continuing for

                   the remainder of his life (See, § 768.21(4)).

        D.     The Estate of Richard Paul Kubinski and Lorraine & Leo Kubinski have also

               sustained hedonic damages based on the decedent’s loss of enjoyment of life.

        In sum, Plaintiffs respectfully request that this Court award Plaintiffs the aforementioned

 damages, any and all other compensatory and hedonic damages suffered by Plaintiffs, and punitive



                                                30
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 31 of 46 PageID 276




 damages; declare the actions of Defendant Armor and John Does #11-20 complained herein to be

 in violation of 42 U.S.C. § 1983, and therefore also award Plaintiffs’ attorneys’ fees and costs in

 this action pursuant to 42 U.S.C. § 1988; and grant such other and further relief as this Court deems

 just and equitable.

                                                  COUNT V

                             AMERICANS WITH DISABILITIES ACT
                             42 U.S.C. § 12101 et seq., TITLE II

                             VIOLATIONS OF TITLE II OF THE ADA
                             by RMC, VCBJ, and VCCF

            123.    Plaintiffs repeat and reallege paragraphs 1 through 73 of this Complaint as if fully

 set forth at length.

            124.    This, Count V, is a claim for disability discrimination against Defendants RMC,

 VCBJ, and VCCF for violating Title II (public entities) of the Americans with Disabilities Act, 42

 U.S.C. § 12101 et seq. (hereinafter, the “ADA”), which provides in pertinent part at 42 U.S.C. §

 12132:

                    No qualified individual with a disability shall, by reason of such disability,
                    be excluded from participation in or be denied the benefits of the services,
                    programs, or activities of a public entity, or be subjected to discrimination
                    by such entity.

            125.     Title II of the ADA prohibits, among other things:

                    •      limiting a qualified individual’s enjoyment of any right, privilege,
                           advantage, or opportunity enjoyed by others receiving an aid, benefit,
                           or service of an agency; and
                    •      Subjecting a qualified individual to discrimination under any program
                           or activity conducted by an agency. 11

            126.     Richard was disabled as defined at 42 U.S.C. § 12102(2), as he suffered both a

 mental impairment – bipolar disorder and schizophrenia – that substantially limited one or more


 11
      28 C.F.R. § 39.130

                                                       31
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 32 of 46 PageID 277




 of his major life activities, including, but not limited to, concentrating, thinking, communicating,

 and perceiving; as well as a physical impairment – Zollinger-Ellison Syndrome (and its related

 sequelae) – that substantially limiting one or more of his major bodily functions, including, but not

 limited to, functions of the digestive system and bowel.

        127.       Richard was a “qualified individual” as defined at 42 U.S.C. § 12131(2):

                   "Qualified Individual" means an individual with a disability who meets the
                   essential eligibility requirements for the receipt of services or the
                   participation in programs or activities provided by the entity (with or
                   without regard to any auxiliary aids or modifications).

        128.       Defendants RMC, VCBJ, and VCCF are public entities that have violated Title II

 of the ADA.

        129.       The State of Florida’s prison, RMC, is a facility and its operation comprises a

 program and service for the purposes of Title II of the ADA.

        130.       Volusia County’s jail facilities, VCBJ and VCCF, are facilities and their operations

 comprises programs and services for the purposes of Title II of the ADA.

        131.       Defendants RMC, VCBJ, and VCCF authorized John Does #1-10 and John Does

 #11-20 , their agents and employees, to act for them when they committed the ADA violations

 alleged herein.

        132.       Defendants RMC, VCBJ, and VCCF’s agents and employees accepted the

 undertaking of acting on behalf of Defendants RMC, VCBJ, and VCCF when they committed the

 ADA violations alleged herein.

        133.       Defendants RMC, VCBJ, and VCCF had control over their agents and employees

 when they committed the ADA violations alleged herein.




                                                    32
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 33 of 46 PageID 278




        134.   The ADA violations alleged herein and committed by Defendants RMC, VCBJ,

 and VCCF and its agents and employees were done while acting within the course and scope of

 their employ and/or agency with the Defendant FDOC.

        135.   Title II of the ADA applies to prisoners in state correctional facilities. Wilson v.

 Smith, 567 Fed. Appx. 676, 678 (11th Cir. 2014).

        136.   Respondeat superior is available for claims based on Title II of the ADA. T.W. ex

 rel. Wilson v. Sch. Bd. of Seminole County, Fla., 610 F.3d 588, 604 (11th Cir. 2010).

        137.   Defendants RMC, VCBJ, and VCCF, its agents and employees, and John Does #1-

 10 and John Does #11-20 acted intentionally and/or with deliberate indifference to Richard’s need

 for a reasonable accommodation by, among other things:

               A.      Failing and intentionally refusing to establish policies and procedures

                       whereby complaints of pain and/or medical need by inmates identified as

                       having mental illness are not discredited by virtue of their psychiatric

                       diagnoses, but are, instead, taken seriously, investigated, and appropriately

                       treated, when such a policy and procedure was necessary to reasonably

                       accommodate Richard’s physical and mental disabilities;

               B.      Failing and intentionally refusing to train Defendants RMC, VCBJ, and

                       VCCF’s employees regarding their obligation to provide physically or

                       mentally disabled inmates with reasonable accommodations under the

                       ADA;

               C.      Failing and intentionally refusing to comply with Richard’s particular plan

                       of care as prescribed by his doctors in connection with his physical and

                       mental disabilities;



                                                33
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 34 of 46 PageID 279




               D.      Failing and intentionally refusing to investigate what accommodations for

                       Richard would have been reasonable; and

               E.      Failing and intentionally refusing to reasonably accommodate Richard’s

                       physical and mental disabilities.

        138.   In sum, Defendants RMC, VCBJ, and VCCF, their agents and employees, John

 Does #1-10 and John Does #11-20 through their collective failure to adequately consider and

 accommodate Richard’s physical and mental disabilities, subjected him to a substantial risk of

 death that (1) was not faced by other inmates, and (2) could have been avoided by a reasonable

 accommodation.

        139.   As a direct and proximate result of Defendants RMC, VCBJ, and VCCF, its

 employees, and agents’ failure and intentional refusal to provide Richard with an accommodation

 for his physical and mental disabilities, he was caused to suffer a tragic and premature death on

 November 3, 2018.

        WHEREFORE, on this, Count V, as a result of the tragic and premature death of Richard

 Paul Kubinski in violation of the Americans with Disabilities Act, Plaintiffs, Lorraine and Leo

 Kubinski, as co-Personal Representatives to the Estate of Richard Paul Kubinski, their son, on

 behalf of the Estate and individually, have sustained the following damages, and therefore seek

 same from Defendants RMC, VCBJ, and VCCF:

        A. The Estate of Richard Paul Kubinski has sustained the following damages:

               1. Funeral and burial expenses incurred as a result of the death of Richard Paul

                    Kubinski that have become a charge against his Estate or that were paid on his

                    behalf (See, § 768.21(5));

               2. Loss of prospective net Estate accumulations (See, § 768.21(6)(a)); and



                                                 34
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 35 of 46 PageID 280




                3. Loss of earnings of Richard Paul Kubinski from the date of his death (See, §

                    768.21(6)(a)).

        B.      Lorraine Kubinski, as the mother of Richard Paul Kubinski, has sustained the

                following damages:

                1. Loss of support and services of her son (See, § 768.21(1));

                2. Mental pain and suffering from the date of Richard’s death and continuing for

                    the remainder of her life (See, § 768.21(4)).

        C.      Leo Kubinski, as the father of Richard Paul Kubinski, has sustained the following

                damages:

                1. Loss of support and services of his son (See, § 768.21(1));

                2. Mental pain and suffering from the date of Richard’s death and continuing for

                    the remainder of his life (See, § 768.21(4)).

        D.      The Estate of Richard Paul Kubinski and Lorraine & Leo Kubinski have also

                sustained hedonic damages based on the decedent’s loss of enjoyment of life.

        In sum, Plaintiffs respectfully request that this Court award Plaintiffs the aforementioned

 damages, any and all other compensatory and hedonic damages suffered by Plaintiffs; declare the

 actions of Defendants RMC, VCBJ, and VCCF complained herein to be in violation of Title II of

 the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., and therefore also award Plaintiffs’

 attorneys’ fees and costs in this action pursuant to 42 U.S.C. § 12205; and grant such other and

 further relief as this Court deems just and equitable.

                                             COUNT VI

                      FLORIDA WRONGFUL DEATH ACT
                      FLORIDA STATUTES §§ 768.16-768.26

                      WRONGFUL DEATH

                                                  35
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 36 of 46 PageID 281




                        against FDOC, VCDOC, Edwards, Prince, Flowers,
                        Chitwood, Armor, John Does #1-10 and John Does
                        #11-20

         140.    Plaintiffs repeat and reallege paragraphs 1 through 73 of this Complaint as if fully

 set forth at length.

         141.    Plaintiffs’ claim for relief on this, Count VI, is predicated upon Florida Statutes §§

 768.16-768.26, otherwise known as the “Florida Wrongful Death Act”, and brought by Plaintiffs

 as the duly appointed, qualified, and acting personal representatives of the Estate of Richard Paul

 Kubinski.

         142.    Defendants, FDOC, VCDOC, Edwards, Prince, Flowers, Chitwood, Armor, John

 Does #1-10 and John Does #11-20 are not entitled to sovereign immunity, because the actions and

 inactions of Defendants, FDOC, VCDOC, Edwards, Prince, Flowers, Chitwood, Armor, John

 Does #1-10 and John Does #11-20 constitute deliberate indifference and/or recklessness and

 violations of the Eighth and Fourteenth Amendments.

         143.    Based upon the facts incorporated by reference herein, Defendants, FDOC,

 VCDOC, Edwards, Prince, Flowers, Chitwood, Armor, John Does #1-10 and John Does #11-20

 were negligent in their care and custody of Richard Paul Kubinski.

         144.    The Plaintiffs further allege that based upon the facts incorporated by reference

 herein, that Defendants, John Does #1-10 and John Does #11-20, sued in their individual

 capacities, acted in bad faith and/or a willful disregard of duty.

         145.    As a result, Richard Paul Kubinski suffered bodily injury and resulting pain and

 suffering that caused his death.




                                                  36
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 37 of 46 PageID 282




        146.    The Plaintiffs, the surviving parents of Richard Paul Kubinski, sustained mental

 pain and anguish due to the untimely, unnecessary, and completely preventable death of Richard

 Paul Kubinski, and the specific manner upon which pain and cruelty was inflicted upon him.

        147.    Parents of an adult child may seek recovery for mental pain and suffering in

 accordance with § 768.21(4), Fla. Stat.

        148.    All conditions precedent have been satisfied or they have otherwise been waived.

 All statutory notices have been given in a timely manner.

        149.    At all times material to this action, Defendant VCDOC employed Defendants

 Rodney Prince, Mark Flowers, Armor, and John Does #11-20 as agents and/or employees. All

 actions performed by Rodney Prince, Mark Flowers, Armor, and John Does #11-20 were under

 color of state law and constitute state action.

        150.    At all times material to this action, Defendant FDOC employed or contracted with

 Defendants John Does #1-10 as agents and/or employees.

        151.    At all times material to this action, Defendant VCDOC employed or contracted

 with Defendants John Does #11-20 as agents and/or employees.

        152.    All actions performed by Defendants John Does #1-10 and John Does #11-20 were

 done under color of state law and constitute state action.

        153.    The Defendants, and their agents and employees, each owed a non-delegable, legal

 duty to Richard Paul Kubinski, to use reasonable care in attending to his medical needs, in that he

 was in their custody and care during the entirety of the period leading up to his death, and unable

 to attend to those needs himself.

        154.    Defendants, FDOC, VCDOC, Edwards, Prince, Flowers, Chitwood, Armor, John

 Does #1-10 and John Does #11-20, their agents, and employees breached those duties.



                                                   37
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 38 of 46 PageID 283




        155.     The legal and proximate cause of Richard Paul Kubinski’s death was the breach of

 those duties.

        156.     Consequently, the Plaintiffs have sustained damages as a result of Richard Paul

 Kubinski’s untimely death.

        WHEREFORE, on this, Count VI, as a result of Defendants, FDOC, VCDOC, Edwards,

 Prince, Flowers, Chitwood, Armor, John Does #1-10 and John Does #11-20’s negligent acts,

 which caused the tragic and untimely death of Richard Paul Kubinski, Plaintiffs, Lorraine and Leo

 Kubinski, as co-Personal Representatives to the Estate of Richard Paul Kubinski, their son, on

 behalf of the Estate and individually, have sustained the following damages, and therefore seek

 same from Defendants, FDOC, VCDOC, Edwards, Prince, Flowers, Chitwood, Armor, John Does

 #1-10 and John Does #11-20:

        A. The Estate of Richard Paul Kubinski has sustained the following damages:

                 1. Funeral and burial expenses incurred as a result of the death of Richard Paul

                    Kubinski that have become a charge against his Estate or that were paid on his

                    behalf (See, § 768.21(5));

                 2. Loss of prospective net Estate accumulations (See, § 768.21(6)(a)); and

                 3. Loss of earnings of Richard Paul Kubinski from the date of his death (See, §

                    768.21(6)(a)).

        B.       Lorraine Kubinski, as the mother of Richard Paul Kubinski, has sustained the

                 following damages:

                 1. Loss of support and services of her son (See, § 768.21(1));

                 2. Mental pain and suffering from the date of Richard’s death and continuing for

                    the remainder of her life (See, § 768.21(4)).



                                                 38
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 39 of 46 PageID 284




         C.      Leo Kubinski, as the father of Richard Paul Kubinski, has sustained the following

                 damages:

                 1. Loss of support and services of his son (See, § 768.21(1));

                 2. Mental pain and suffering from the date of Richard’s death and continuing for

                        the remainder of his life (See, § 768.21(4)).

         D.      The Estate of Richard Paul Kubinski and Lorraine & Leo Kubinski have also

                 sustained hedonic damages based on the decedent’s loss of enjoyment of life.

         In sum, Plaintiffs respectfully request that this Court award Plaintiffs the aforementioned

 damages, any and all other economic or noneconomic damages suffered by Plaintiffs, and punitive

 damages, Plaintiffs’ attorneys’ fees and costs, and grant such other and further relief as this Court

 deems just and equitable.

                                                COUNT VII

                          NEGLIGENCE

                          against FDOC, VCDOC, Edwards, Prince, Flowers,
                          Chitwood, Armor, John Does #1-10 and John Does
                          #11-20

         157.    Plaintiffs repeat and reallege paragraphs 1 through 73 of this Complaint as if fully

 set forth at length.

         158.    Defendants, FDOC, VCDOC, Edwards, Prince, Flowers, Chitwood, Armor, John

 Does #1-10 and John Does #11-20 are not entitled to sovereign immunity, because the actions and

 inactions of Defendants, FDOC, VCDOC, Edwards, Prince, Flowers, Chitwood, Armor, John

 Does #1-10 and John Does #11-20 constitute deliberate indifference and/or recklessness and

 violations of the Eighth and Fourteenth Amendments.




                                                     39
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 40 of 46 PageID 285




        159.    Based upon the facts incorporated by reference herein, Defendants, FDOC,

 VCDOC, Edwards, Prince, Flowers, Chitwood, Armor, John Does #1-10 and John Does #11-20

 were negligent in their care and custody of Richard Paul Kubinski.

        160.    The Plaintiffs further allege that based upon the facts incorporated by reference

 herein, that Defendants, John Does #1-10 and John Does #11-20, sued in their individual

 capacities, acted in bad faith and/or a willful disregard of duty.

        161.    As a result, Richard Paul Kubinski suffered bodily injury and resulting pain and

 suffering that caused his death.

        162.    The Plaintiffs, the surviving parents of Richard Paul Kubinski, sustained mental

 pain and anguish due to the untimely, unnecessary, and completely preventable death of Richard

 Paul Kubinski, and the specific manner upon which pain and cruelty was inflicted upon him.

        163.    Parents of an adult child may seek recovery for mental pain and suffering in

 accordance with § 768.21(4), Fla. Stat.

        164.    All conditions precedent have been satisfied or they have otherwise been waived.

 All statutory notices have been given in a timely manner.

        165.    At all times material to this action, Defendant VCDOC employed Defendants

 Rodney Prince, Mark Flowers, Armor, and John Does #11-20 as agents and/or employees. All

 actions performed by Rodney Prince, Mark Flowers, Armor, and John Does #11-20 were under

 color of state law and constitute state action.

        166.    At all times material to this action, Defendant FDOC employed Defendants John

 Does #1-10 as agents and/or employees.

        167.    At all times material to this action, Defendant VCDOC employed Defendants John

 Does #11-20 as agents and/or employees.



                                                   40
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 41 of 46 PageID 286




        168.     All actions performed by Defendants John Does #1-10 and John Does #11-20 were

 done under color of state law and constitute state action.

        169.     The Defendants, and their agents and employees, each owed a non-delegable, legal

 duty to Richard Paul Kubinski, to use reasonable care in attending to his medical needs, in that he

 was in their custody and care during the entirety of the period leading up to his death, and unable

 to attend to those needs himself.

        170.     Defendants, FDOC, VCDOC, Edwards, Prince, Flowers, Chitwood, Armor, John

 Does #1-10 and John Does #11-20, their agents, and employees breached those duties.

        171.     The legal and proximate cause of Richard Paul Kubinski’s death was the breach of

 those duties.

        172.     Consequently, the Plaintiffs have sustained damages as a result of Richard Paul

 Kubinski’s untimely death.

        WHEREFORE, on this, Count VII, as a result of Defendants, FDOC, VCDOC, Edwards,

 Prince, Flowers, Chitwood, Armor, John Does #1-10 and John Does #11-20’s negligent acts,

 which caused the tragic and untimely death of Richard Paul Kubinski, Plaintiffs, Lorraine and Leo

 Kubinski, as co-Personal Representatives to the Estate of Richard Paul Kubinski, their son, on

 behalf of the Estate and individually, have sustained the following damages, and therefore seek

 same from Defendants, FDOC, VCDOC, Edwards, Prince, Flowers, Chitwood, Armor, John Does

 #1-10 and John Does #11-20:

        A. The Estate of Richard Paul Kubinski has sustained the following damages:

                 1. Funeral and burial expenses incurred as a result of the death of Richard Paul

                    Kubinski that have become a charge against his Estate or that were paid on his

                    behalf (See, § 768.21(5));



                                                 41
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 42 of 46 PageID 287




                2. Loss of prospective net Estate accumulations (See, § 768.21(6)(a)); and

                3. Loss of earnings of Richard Paul Kubinski from the date of his death (See, §

                    768.21(6)(a)).

        B.      Lorraine Kubinski, as the mother of Richard Paul Kubinski, has sustained the

                following damages:

                1. Loss of support and services of her son (See, § 768.21(1));

                2. Mental pain and suffering from the date of Richard’s death and continuing for

                    the remainder of her life (See, § 768.21(4)).

        C.      Leo Kubinski, as the father of Richard Paul Kubinski, has sustained the following

                damages:

                1. Loss of support and services of his son (See, § 768.21(1));

                2. Mental pain and suffering from the date of Richard’s death and continuing for

                    the remainder of his life (See, § 768.21(4)).

        D.      The Estate of Richard Paul Kubinski and Lorraine & Leo Kubinski have also

                sustained hedonic damages based on the decedent’s loss of enjoyment of life.

        In sum, Plaintiffs respectfully request that this Court award Plaintiffs the aforementioned

 damages, any and all other economic or noneconomic damages suffered by Plaintiffs, and punitive

 damages, Plaintiffs’ attorneys’ fees and costs, and grant such other and further relief as this Court

 deems just and equitable.

                                            COUNT VIII

                      SURVIVAL

                      against FDOC, VCDOC, Edwards, Prince, Flowers,
                      Chitwood, Armor, John Does #1-10 and John Does
                      #11-20



                                                  42
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 43 of 46 PageID 288




        173.    Plaintiff, the Estate of Richard Paul Kubinski, repeats and realleges paragraphs 1

 through 73 of this Complaint as if fully set forth at length.

        174.    Defendants, FDOC, VCDOC, Edwards, Prince, Flowers, Chitwood, Armor, John

 Does #1-10 and John Does #11-20 are not entitled to sovereign immunity, because the actions and

 inactions of Defendants, FDOC, VCDOC, Edwards, Prince, Flowers, Chitwood, Armor, John

 Does #1-10 and John Does #11-20 constitute deliberate indifference and/or recklessness and

 violations of the Eighth and Fourteenth Amendments.

        175.    Based upon the facts incorporated by reference herein, Defendants, FDOC,

 VCDOC, Edwards, Prince, Flowers, Chitwood, Armor, John Does #1-10 and John Does #11-20

 were negligent in their care and custody of Richard Paul Kubinski.

        176.    The Plaintiffs further allege that based upon the facts incorporated by reference

 herein, that Defendants, John Does #1-10 and John Does #11-20, sued in their individual

 capacities, acted in bad faith and/or a willful disregard of duty.

        177.    As a result, Richard Paul Kubinski suffered bodily injury and resulting pain and

 suffering that caused his death.

        178.    All conditions precedent have been satisfied or they have otherwise been waived.

 All statutory notices have been given in a timely manner.

        179.    At all times material to this action, Defendant VCDOC employed Defendants

 Rodney Prince, Mark Flowers, Armor, and John Does #11-20 as agents and/or employees. All

 actions performed by Rodney Prince, Mark Flowers, Armor, and John Does #11-20 were under

 color of state law and constitute state action.

        180.    At all times material to this action, Defendant FDOC employed Defendants John

 Does #1-10 as agents and/or employees.



                                                   43
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 44 of 46 PageID 289




        181.     At all times material to this action, Defendant VCDOC employed Defendants John

 Does #11-20 as agents and/or employees.

        182.     All actions performed by Defendants John Does #1-10 and John Does #11-20 were

 done under color of state law and constitute state action.

        183.     The Defendants, and their agents and employees, each owed a non-delegable, legal

 duty to Richard Paul Kubinski, to use reasonable care in attending to his medical needs, in that he

 was in their custody and care during the entirety of the period leading up to his death, and unable

 to attend to those needs himself.

        184.     Defendants, FDOC, VCDOC, Edwards, Prince, Flowers, Chitwood, Armor, John

 Does #1-10 and John Does #11-20, their agents, and employees breached those duties.

        185.     The legal and proximate cause of Richard Paul Kubinski’s death was the breach of

 those duties.

        186.     Had Richard Paul Kubinski survived this tragedy, he would have had claims for

 pain and suffering, medical expenses, and other such damages as a result of the actions and

 inactions of Defendants, FDOC, VCDOC, Edwards, Prince, Flowers, Chitwood, Armor, John

 Does #1-10 and John Does #11-20.

        187.     Consequently, because Richard Paul Kubinski slowly died a completely

 preventable death, and was in excruciating pain throughout that period, Richard Paul Kubinski

 suffered physical injury and damage, mental terror, distress, and pain prior to death.

        WHEREFORE, on this, Count VIII, as a result of Defendants, FDOC, VCDOC, Edwards,

 Prince, Flowers, Chitwood, Armor, John Does #1-10 and John Does #11-20’s acts and omissions,

 which caused the tragic and untimely death of Richard Paul Kubinski, the Estate of Richard Paul




                                                 44
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 45 of 46 PageID 290




 Kubinski has sustained the following damages, and therefore seek same from Defendants, FDOC,

 VCDOC, Edwards, Prince, Flowers, Chitwood, Armor, John Does #1-10 and John Does #11-20:

        A. The Estate of Richard Paul Kubinski has sustained the following damages:

                1. Funeral and burial expenses incurred as a result of the death of Richard Paul

                    Kubinski that have become a charge against his Estate or that were paid on his

                    behalf (See, § 768.21(5));

                2. Loss of prospective net Estate accumulations (See, § 768.21(6)(a));

                3. Loss of earnings of Richard Paul Kubinski from the date of his death (See, §

                    768.21(6)(a)); and

                4. Hedonic damages based on the decedent’s loss of enjoyment of life.

        In sum, Plaintiffs respectfully request that this Court award Plaintiffs the aforementioned

 damages, any and all other economic or noneconomic damages suffered by Plaintiffs, and punitive

 damages, Plaintiffs’ attorneys’ fees and costs, and grant such other and further relief as this Court

 deems just and equitable.

                                          JURY DEMAND

        Plaintiffs demand a trial by jury on all issues so triable.

                                                        Respectfully Submitted,




 Dated: April 27, 2021                                  ROOK ELIZABETH RINGER, ESQ.
                                                        Florida Bar No. 1015698
                                                        LENTO LAW GROUP, P.A.
                                                        222 San Marco Ave., Ste. “C”
                                                        St. Augustine, FL 32084
                                                        904.602.9400 x 467 (Office)
                                                        904.299.5400 (Fax)

                                                  45
Case 3:21-cv-00034-HES-MCR Document 47 Filed 04/27/21 Page 46 of 46 PageID 291




                                                     reringer@lentolawgroup.com
                                                     Attorney for Plaintiffs

                               CERTIFICATION OF SERVICE

        I hereby certify that this document was electronically served to all Defendants via ECF to

 their counsels of record on April 27, 2021.

                                                     Respectfully Submitted,




                                                     ROOK ELIZABETH RINGER, ESQ.
                                                     LENTO LAW GROUP, P.A.




                                                46
